
	
		II
		111th CONGRESS
		1st Session
		S. 1450
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2009
			Mr. Ensign (for himself
			 and Mr. Brown) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To enable State homes to furnish nursing home care to
		  parents any of whose children died while serving in the Armed
		  Forces.
	
	
		1.Expansion of State home care
			 for parents of veterans who died while serving in Armed ForcesIn administering section 51.210(d) of title
			 38, Code of Federal Regulations, the Secretary of Veterans Affairs shall permit
			 a State home to provide services to, in addition to non-veterans described in
			 such subsection, a non-veteran any of whose children died while serving in the
			 Armed Forces.
		
